The defendant’s contentions that various comments made by the prosecutor during her summation were improper and *1268deprived him of a fair trial are unpreserved for appellate review, as the defendant did not object to the remarks at issue or made only general objections, or his objections were sustained without any further request for curative instructions, and his motion for a mistrial after the completion of summations was untimely and failed to preserve his contention (see CPL 470.05 [2]; People v Balls, 69 NY2d 641, 642 [1986]; People v Salnave, 41 AD3d 872, 874 [2007]). In any event, the challenged remarks did not exceed the bounds of rhetorical comment permissible in closing argument and constituted either fair comment upon the evidence presented or fair response to the defense summation (see People v Galloway, 54 NY2d 396, 399 [1981]; People v McHarris, 297 AD2d 824, 825 [2002]). Mastro, J.P, Skelos, Balkin and Roman, JJ., concur.